DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner Note: 35 USC § 101
This application has been evaluated in terms of its patent eligibility using the latest USPTO guidance regarding 35 USC § 101, specifically the recently updated MPEP sections 2106 III and 2106.05.  The Examiner has determined that the claims are eligible under these existing guidelines.  When considered as a whole (switching between high-pass filters in a cirucuit) under Step 2B of the “Subject Matter Eligibility Test for Products and Processes”, the claims amount to “significantly more” and therefore qualify as patent eligible subject matter under 35 USC § 101.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 6-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 6, 15 and 20 contains the limitation: “HPF2.”  HPF2 is an acronym not commonly used in the art and must be proceeded in each independent claim by a definition.  
Claim(s) 5-14 and 16-19 depend on rejected claim(s) 1 and 15 and are also rejected under 35 U.S.C. 112(b).  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavao-Moreira, et al, U. S. Patent Application Publication 2016/0266239 (“Pavao”).
Regarding claim 1, Pavao teaches:
A method of operating a radar sensor system, the method comprising: frequency down-converting a reception signal that is chirp-modulated  (Pavao, figure 4, paragraph 0034, “[0034] Turning now to FIG. 4, another embodiment of a radar device 400 is illustrated schematically. In this embodiment, the radar device 400 includes at least one radar transmitter 402, at least one radar receiver 404, a plurality of saturation detectors 410, a reset mechanism 412, a controller 414, … Each radar receiver 404 includes an antenna 440, a mixer 442, a first high pass filter 444, a first variable gain amplifier 446, a second high pass filter 448, and a second variable gain amplifier 450.”; a radar with a receiver, antenna, mixer, and high pass filters after the mixer, as noted below, the receiver can be an FMCW or chirp-modulated receiver).

    PNG
    media_image1.png
    670
    969
    media_image1.png
    Greyscale

with a sequence of chirp ramps to an intermediate frequency signal; and (Pavao, figure 2, paragraph 0024, “[0024] Turning now to FIG. 2, a graph 200 illustrates exemplary signals of a radar device. Specifically, the graph 200 illustrates the frequency of an exemplary frequency-modulated continuous-wave (FMCW) radar signal (TX), an exemplary received radar signal (RX), and an exemplary amplifier output signal (IF OUT).”; a radar that operates continuously using multiple FMCW waves (i.e. a sequence of chirps); that the received signal is processed through the radar of figure 4 to process an IF OUT signal after the mixer and high pass filters).

    PNG
    media_image2.png
    652
    856
    media_image2.png
    Greyscale

high-pass filtering the intermediate frequency signal to produce a high-pass filtered signal, (Pavao, figure 8, paragraph 0057, “[0057] Turning now to FIG. 8, a circuit diagram of a filter 800 configured for selective reset is illustrated. The filter includes a capacitor 802, resistors 804 and 806, and a transistor 808. In this illustrated example, the filter 800 is a high-pass filter.”; a high pass filter that can be substituted for either of the high pass filters 444 or 448 of figure 4 which are both placed after the mixer 442 and filter the IF signal).
wherein high-pass filtering comprises: first high-pass filtering, with a first corner frequency, the intermediate frequency signal at each chirp in the chirp modulation of the reception signal; and (Pavao, paragraph 0057-0058, “In general, the capacitor 802 and resistor 804 provide high-pass filtering, while the resistor 806 and transistor 808 provide reset functionality. [0058] However, when the RESET signal is driven logic level high ( or asserted), the transistor 808 turns on and current flows through the resistor 806 and transistor 808. Because the resistance of the resistor 806 is relatively low compared to the resistance of resistor 804, switching on the transistor 808 effectively decreases the equivalent time constant of the filter 800.”; a high pass filter #2 that uses both R804 and R806 because the RESET signal is high, which opens the gate on transistor 808. In this case, the parallel R combination of R804 and R806 is lower than just R804. With a lower R in the denominator, the corner frequency is higher than when the RESET signal is low. The equation for the corner frequency is attached below).
replacing the first high-pass filtering with a second high-pass filtering with a second corner frequency, the first corner frequency being higher than the second corner frequency. (Pavao, paragraph 0057-0059 and 0020, “Specifically, the transistor 808 operates as a switch device and resistor 806 is a switched resistor. In one example implementation, the resistor 804 is significantly larger than the resistor 806, and the transistor 808 is a field effect transistor (FET). [0058] During normal operation the RESET signal is low, and the transistor 808 would be off and not conducting. Thus, during normal operation no significant current flows through the resistor 806 and transistor 808, and the operation of the high-pass filter is not significantly affected. [0020] In one embodiment, the reset mechanism 112 is configured to reset one or more filters by generating a reset signal, with the timing of the reset signal selected such that the resulting reset of the filter occurs during the next inter-frame time period after the detected saturation event.”; a high pass filter #1 that uses only R804 because the RESET signal is high, which opens the gate on transistor 808. In this case, only R 804 is in the denominator of the “corner frequency” calculations, the denominator is larger, so the corner frequency is lower than filter #2 above; as stated in paragraph 0020, the RESET signal can either be open or closed in a periodic manner, and the circuit can switch between the two states, which is equivalent to Applicant’s single switched filter. (See Applicant’s specification (i.e. 0059) which specifically states that the two filters can be “replaced by a single filter… that can be selectively varied between … HPF1 and HPF2”.)).

    PNG
    media_image3.png
    589
    448
    media_image3.png
    Greyscale

Regarding claim 2, Pavao teaches The method of claim 1, further comprising: generating a transmission signal to produce the reception signal, the reception signal being a result of a reflection of the transmission signal at a detection target, wherein the transmission signal is chirp-modulated with a sequence of chirp ramps. (Pavao, figure 2, paragraph 0024-0027, “[0025] In graph 200, the illustrated transmitted radar signal (TX) represents the transmitted signal frequency as a function of time. In this example the transmitted radar signal (TX) is a FMCW signal having a frequency that varies over a frame period (TF). [0027] The received radar signal (RX) is representative of a signal received and processed by the radar receiver during operation. The illustrated received radar signal (RX) can be representative of the received radar signal as received by the radar receiver, as down converted by a mixer, and as filtered by the radar receiver.”; a transmitted FMCW wave is broadcast and the reflected FMCW wave is received, down converted and filtered as shown in figure 4).
Regarding claim 3, Pavao teaches The method of claim 2, further comprising controlling replacing the first high-pass filtering with the second high-pass filtering as a function of the sequence of chirp ramps chirp- modulating the transmission signal. (Pavao, paragraph 0021, “[0021] A variety of techniques can be used determine the timing of the reset such that the reset occurs during the interframe period. As one example, the reset mechanism 112 can be configured to additionally receive a frequency modulation control signal that indicates the beginning of the inter-frame period of the transmitted radar signal.”; a different embodiment than cited above in paragraph 0020; here the RESET occurs during the next beginning of the “inter-frame period” or T3 to T4 of figure 2).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pavao in view of Johnson, et al, U. S. Patent Application Publication 2017/0315209 (“Johnson”).
Regarding claim 4, Pavao teaches the method of claim 2.
Pavao teaches  (Pavao, paragraph 0036-0037, “The phase shifted signal is fed to the output buffer 434 and from there to the power amplifier 436, which amplifies the signal to a level suitable for transmitting as a radar signal by a transmitter antenna 438. [0037] The controller 414 is coupled to the frequency synthesizer 418 and is configured to control the frequency modulation of the transmitted radar signal generated by the frequency synthesizer 418.”; that the transmitting power amplifier can be controlled by 414).
Pavao does not explicitly teach further comprising discontinuously activating a transmission amplifier and amplifying the transmission signal using the transmission amplifier..
Johnson teaches further comprising discontinuously activating a transmission amplifier and amplifying the transmission signal using the transmission amplifier. (Johnson, paragraph 0052 and 0063, “[0063] In one embodiment, drain and gate bias current for each stage of amplifier 940 may be switched in response to control signals 947 and in sympathy with ( e.g., in relation to or synchronous with to some extent) the waveforms provided by waveform generator 910 such that amplifier 940 is off (e.g., exhibits minimum gain and maximum isolation) when no waveforms for radar signals 105 are desired to be transmitted ( e.g., to prevent carrier signal leakage from overloading receive components of radar unit 110 when no desired signal is present). [0052] Waveform generator 910 provides various waveforms, such as pulses of various lengths (e.g., different pulse widths), and FMCW signals, which may be implemented in radar signals 105.”; a transmitting power amplifier may be cycled on and off during a time period for listening to return signals and to prevent signal overloading; that the amplifier can be turned on for pulses and at the beginning of an FMCW chirped signal).
In view of the teachings of Johnson it would have been obvious for a person of ordinary skill in the art to apply the teachings of Pavao at the time the application was filed in order to show that a radar can switch between multiple modes, such as pulsed Doppler and FMCW to improve short and long range target detection (see paragraphs 0005-0006).
Regarding claim 5, Pavao, as modified by Johnson, teaches the method of claim 4.
Johnson further teaches further comprising activating the transmission amplifier during the sequence of chirp ramps. (Johnson, paragraph 0052 and 0063, “[0063] In one embodiment, drain and gate bias current for each stage of amplifier 940 may be switched in response to control signals 947 and in sympathy with ( e.g., in relation to or synchronous with to some extent) the waveforms provided by waveform generator 910 such that amplifier 940 is off (e.g., exhibits minimum gain and maximum isolation) when no waveforms for radar signals 105 are desired to be transmitted ( e.g., to prevent carrier signal leakage from overloading receive components of radar unit 110 when no desired signal is present). [0052] Waveform generator 910 provides various waveforms, such as pulses of various lengths (e.g., different pulse widths), and FMCW signals, which may be implemented in radar signals 105.”; a transmitting power amplifier may be cycled on and off during a time period for listening to return signals and to prevent signal overloading; that the amplifier can be turned on for pulses and at the beginning of an FMCW chirped signal).
In view of the teachings of Johnson it would have been obvious for a person of ordinary skill in the art to apply the teachings of Pavao at the time the application was filed in order to show that a radar can switch between multiple modes, such as pulsed Doppler and FMCW to improve short and long range target detection (see paragraphs 0005-0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2017/0343648	Trotta, et al: Radar System Operation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648